Citation Nr: 0204241	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  95-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar strain, currently evaluated 20 percent disabling. 

2.  Entitlement to an extraschedular rating for service-
connected lumbar strain under 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1974 to August 1976 and also had additional service in the 
Army Reserve.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1993 RO decision which denied an increase in 
a 10 percent rating for service-connected lumbar strain.  A 
notice of disagreement was received in March 1993.  The 
statement of the case was issued in September 1993, and a 
substantive appeal addressing this issue was received in 
September 1993.  A personal hearing was held before an RO 
hearing officer in November 1993.  In a May 1994 rating 
decision, the RO granted an increased 20 percent rating, 
effective from August 26, 1992 (the date of claim for an 
increased rating).  In a June 1995 rating decision, the RO 
confirmed and continued the 20 percent rating.  

A personal hearing was held before an RO hearing officer in 
October 1995.  A hearing was held before an acting member of 
the Board in June 1997, who has since resigned.  In September 
1997, the Board remanded the case to the RO for further 
evidentiary development.  A hearing was held before another 
member of the Board in August 2000, and in November 2000, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

It is noted that the Board member who conducted the veteran's 
November 2000 hearing is no longer employed at the Board.  By 
a letter to the veteran dated in March 2002, he was informed 
of this fact and offered another hearing before a different 
Board member.  He was told that if he did not respond within 
30 days, it would be assumed that he did not want another 
hearing.  As the veteran has not responded to this letter, 
the Board will proceed with adjudication of his case.

The issue of entitlement to an extraschedular rating for 
service-connected lumbar strain under 38 C.F.R. § 3.321 
(2001) will be addressed in the remand portion of this 
decision.


FINDING OF FACT

The veteran's service-connected lumbar strain is no more than 
moderate in degree and is productive of no more than moderate 
limitation of motion of the spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
strain have not been met.  38 U.S.C.A. 1155 (West 1991); 38 
C.F.R. 4.71a, Diagnostic Codes 5292, 5295 (2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1974 to August 1976, and also had subsequent service in the 
Army Reserve.  It appears that the veteran's back was injured 
during active duty for training in the Army Reserve in June 
1979 when some boards fell on him.

In a January 1986 decision, the RO established service 
connection for chronic lumbar strain, with a 10 percent 
rating.

A January 1992 VA X-ray study of the lumbar spine was normal.  
An August 1992 VA outpatient treatment record shows that the 
veteran complained of right leg pain, numbness and tingling.  
The diagnostic impression was right S1 radiculopathy; a 
computed tomography study was planned.  An August 1992 
computed tomography myelogram of the lumbar spine was normal.  
There was no evidence of disc herniation or other significant 
abnormality.  A subsequent neurology note dated the same day 
shows that there was no external compression shown on 
myelogram.  The examiner opined that the veteran's 
radiculopathy was likely secondary to an intrinsic process in 
the nerve, not an external one.  He stated that it was likely 
that the pain would recur occasionally, and that such pain 
should be treated with anti-inflammatory medication and bed 
rest.

In August 1992, the veteran submitted a claim for an 
increased rating for his service-connected lumbar strain.  He 
asserted that the condition had worsened in the past year.

At a January 1993 VA orthopedic examination, the veteran 
complained of chronic low back pain.  He said he had good 
days and bad days, and that the pain occasionally radiated 
down the back of his right leg.  He reported that an August 
1992 myelogram showed a healed herniated disk with residual 
nerve impingement.  On examination, there were no postural 
abnormalities, no fixed deformities, and the musculature of 
the back appeared intact, symmetrical and developed.  Range 
of motion was as follows:  forward flexion to 80 degrees, 
backward extension to 60 degrees, lateral flexion to 10 
degrees bilaterally, and rotation to 45 degrees bilaterally.  
There was no objective evidence of pain with motion, and the 
veteran did not report pain.  On neurological examination, 
motor strength was full in the lower extremities except for 
bilateral hip flexion and extension, which was 4/5 secondary 
to the veteran's fear of hurting his back.  Deep tendon 
reflexes in the lower extremities were 2+.  The veteran had 
no Babinski's, i.e. downgoing toes.  Sensation was intact to 
pinprick throughout except for the bilateral medial upper 
thighs which had decreased sensation.  The diagnosis was 
chronic low back pain thought secondary to nerve impingement 
from scar tissue secondary to herniated disk.

VA outpatient treatment records dated in 1993 and 1994 
reflect treatment for low back pain.  A November 1993 VA 
outpatient treatment record shows that the veteran was 
evaluated in the neurology clinic.  The examiner noted that 
the veteran had spasm of the paraspinal muscles and was 
unable to bend forward more than 30 degrees.  Lumbar lordosis 
was preserved.  Straight leg raising was performed to 30 
degrees on the right and 50 degrees on the left due to back 
pain without leg radiation and without flexing the knee.  
Motor examination was OK, and sensation to pinprick was OK.  
The examiner noted that he had reviewed the veteran's lumbar 
computed tomography myelogram, and opined that it was within 
normal limits.  He also opined that the veteran's 
neurological status was within normal limits.  He recommended 
that the veteran be followed by the physical therapy, pain 
and biofeedback clinics.  A March 1994 treatment record from 
the pain clinic shows that the veteran complained of 
intermittent back pain.  The veteran reported that he was 
often without pain, but it was increasing in frequency and 
severity.  He described a sudden sensation like an ice pick 
through the low back with a burning radiation through his 
right buttock down the leg.  He also reported that his leg 
would give out when he walked and caused him to fall; he 
identified a cut on his elbow and scars on his knee which he 
said were secondary to these falls.  The diagnostic 
assessment was low back pain of unclear etiology.  The 
examiner noted that the examination might suggest a problem 
at right L2, but that such was not confirmed by computed 
tomography myelogram or previous examinations.  He stated, 
"The 'falling' stories make no sense at all."

At a November 1993 RO hearing, the veteran complained of 
constant low back pain, and said he sometimes had 
excruciating episodes of back pain which could occur after 
simply standing up.  He stated that he took pain medication 
on a daily basis.  He said he also had pain which ran down 
through his buttocks into his leg.  He related that he worked 
part-time at U-Haul, and that he did not perform any lifting 
as part of his job.  He said he missed 4 or 5 days of work in 
the past 6 months due to his back disability.

At a January 1994 VA neurological examination, the veteran 
complained of back pain radiating to his right buttock and 
thigh.  On examination of the lumbar spine, range of motion 
was as follows:  forward flexion to 60 degrees with 
discomfort, dorsiflexion to about 30 degrees, right lateral 
flexion to 40 degrees, left lateral flexion to 45 degrees, 
right rotation to 30 degrees with discomfort, and left 
rotation to 45 degrees with discomfort.  There was slight 
tenderness to percussion of the spinous process of the lumbar 
spine and the paravertebral muscles.  There was no evidence 
of muscle spasm.  Deep tendon reflexes and the muscle tone of 
the lower extremities were within normal limits.  Vibratory 
sensation was within normal limits, and sensation appeared 
intact.  The veteran was able to walk on his heels and toes 
without difficulty.  Straight leg raising was limited to 20 
degrees on the right and 45 degrees on the left.  The 
diagnostic assessment was chronic low back pain diagnosed as 
lumbar sprain, symptomatic.

In a May 1994 rating decision, the RO granted an increased 20 
percent rating for service-connected lumbar strain.

By a statement dated in January 1995, the veteran's 
representative contended that his service-connected lumbar 
strain was more disabling than currently evaluated.

In March 1995, the RO received partially duplicative VA 
outpatient treatment records dated from January 1992 to 
January 1995.  Such records reflect treatment, including 
physical therapy, for low back pain.  A February 1992 
consultation from the neurosurgery clinic indicates a 
diagnostic impression of mechanical low back pain.  Treatment 
records dated in 1994 reflect that the veteran was using 
medication, moist heat, and a TENS unit for his low back 
pain.  An October 1994 treatment note shows that the veteran 
fell and hurt his left hand.  A November 1994 treatment note 
shows that the veteran reported that he fell as a result of 
his back giving out.  A January 1995 treatment note from the 
pain clinic shows that the veteran reported increased low 
back pain (7 on a scale of 1 to 10) since Sunday; he said his 
pain was usually a 1.5.

At an October 1995 RO hearing, the veteran reiterated many of 
his assertions.  He stated that his low back disability was 
more disabling than currently evaluated.  He complained of 
low back pain radiating down his right leg.  He said that he 
sometimes fell as a result of his right leg giving way, and 
that during such episodes he lay on the ground until the pain 
went away.  He said he missed work about a dozen times in the 
past six months due to his back disability.  He stated that 
he stood all the time at work.  His wife testified that when 
his back went out, he was laid up for several days at a time, 
and was unable to do any household or yard work.  She said 
she had to help him in and out of the bathtub.

At an October 1995 VA orthopedic examination, the veteran 
complained of chronic low back pain radiating to his right 
lower extremity with numbness and dysesthesias.  On 
examination, range of motion was as follows:  forward flexion 
to 45 degrees with discomfort, dorsiflexion to about 10 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to about 45 degrees with discomfort bilaterally.  
There was tenderness to percussion of the spinous processes 
of the lumbar spine and there was muscle spasm along the 
paravertebral muscles.  Straight leg raising was limited to 
about 30 degrees on the right and about 45 degrees on the 
left.  Deep tendon reflexes, muscle tone, and vibratory 
sensation of both lower extremities were within normal 
limits.  The diagnostic assessment was history of low back 
pain diagnosed as possible radiculopathy, under treatment, 
symptomatic.  

In January 1996, the RO received VA outpatient treatment 
records dated from August 1995 to December 1995 which reflect 
treatment for low back pain.  An August 1995 treatment note 
from the pain clinic shows that the veteran reported that he 
missed 12 days of work due to low back pain.  He rated his 
present pain as 5 out of 10, and said his usual level was 2 
or 3 out of 10.  The examiner noted that although the veteran 
previously had complaints which sounded radicular, workups 
were negative.  He noted that the veteran had new radicular 
complaints and an examination which was somewhat supportive.  
Further testing was planned.  A September 1995 treatment note 
from the neurosurgery clinic reflects a diagnostic impression 
of radiculopathy versus arachnoiditis.  An October 1995 
magnetic resonance imaging study of the lumbar spine was 
unremarkable.  A report of a November 1995 electromyography 
of the lumbar spine showed equivocal right sacral 1 
radiculopathy.  A December 1995 treatment note from the 
neurology clinic shows that the veteran reported that he had 
3 or 4 back spasms in addition to his chronic low back pain, 
but said he was able to work despite his spasms.  The 
examiner noted that sensation was decreased to pinprick on 
the lateral aspect of the right foot, and indicated that 
there were no other focal deficits.  It was noted that a 1995 
electromyography showed no evidence of nerve root 
impingement.  The diagnostic assessment was chronic 
musculoskeletal low back pain with possible bony spur nerve 
impingement occurring intermittently.

At a June 1997 Board hearing, the veteran reiterated many of 
his assertions.  He reported low back pain.  He said that he 
had episodes in which he had a sharp pain, he lost feeling in 
his right leg, and he fell down.  After such an episode, he 
had tremendous back pain for a few minutes or for 2 or 3 
days.  He stated that when he had these episodes, he lay on 
the ground, and could be there from 5 minutes up to 45 
minutes.  He said that these episodes could happen 2 times 
per week, 2 or 3 times per month, or every few months.  He 
stated that he could only work part-time at U-Haul since he 
was unable to perform all the tasks required for full-time 
work there, such as putting trailers on hitches.  He said he 
normally worked about 32 hours a week.  He related that he 
worked standing behind the counter at U-Haul, and often had 
to climb stairs and sweep floors.  He stated that all of 
these activities increased his pain.  He said he missed work 
several times due to his back disability.  He stated that he 
wore a TENS unit most of the time and had been using it for 
the past couple of years.  He related that he was currently 
taking pain medication for his disability.  He said he 
constantly had back pain, and it was always at least 1 or 2 
on a scale of 1 to 10, but he sometimes had episodes when it 
was worse, and it seemed to occur without a reason.  The 
veteran's spouse testified that she performed all the yard 
work, including mowing the lawn, and heavy housework because 
the veteran was unable to do so.  She confirmed the veteran's 
testimony regarding his periodic attacks of severe back pain.

At the hearing, the veteran submitted lay statements from co-
workers and supervisors at U-Haul, where he worked.  A shop 
foreman said he had observed the veteran in severe back pain, 
and that some times were more severe than others.  He said he 
had seen him almost unable to pick up a broom or walk, and 
said the veteran came to work day after day, pain or not.  
The veteran's former supervisor stated that the veteran's job 
required him to lift and carry a minimum of 50 pounds, bend, 
and climb ladders.  He said that on several occasions, the 
veteran was unable to perform these tasks due to severe back 
pain.  He said there were times when the veteran left early, 
did not come to work, or restricted himself to answering 
phones due to his back pain, and many days he worked in pain 
because he had bills to pay.  The veteran's current 
supervisor stated that the veteran had severe back problems 
which limited his ability to perform certain tasks, such as 
installing trailer hitches.  He said he had witnessed the 
veteran lying on the ground on several occasions when his 
back went out.  He stated that the veteran was unable to make 
it to work several times due to his back disability.  He said 
that on several occasions the veteran came to work with major 
back pain and limited his work to avoid more back pain.  

In 1997 VA obtained partially duplicative VA medical records 
dated from 1991 to 1997 which reflect ongoing treatment, 
including TENS, heat, and biofeedback for low back pain.  A 
November 1996 treatment note shows that the veteran reported 
that he missed work from Wednesday to Monday due to bad back 
spasm.  It was noted that the veteran was using exercises, 
TENS, Ultram, biofeedback and Elavil, and that he had 
occasional flare-ups when his pain was 10/10.  The diagnostic 
impression was chronic low back pain.  A January 1996 
treatment note shows that the veteran reported that he had 
two bad days recently which he attributed to muscle strain 
from shoveling snow after a recent heavy snowstorm.  He said 
he recently purchased a snowblower.  In May 1996, the 
examiner diagnosed mechanical/ myofascial back pain.  A 
February 1997 treatment note from the pain clinic reveals 
that the veteran reported that his muscle spasms had 
decreased in intensity and frequency, and said his present 
pain level was 1.5 to 2 out of 10.  He reported intermittent, 
rare episodes of sharp pain.  He said he had not missed any 
work in the past four weeks.  On examination, there was 
tenderness of the paraspinal muscles in the lower lumbar 
area, and some sacroiliac joint tenderness, right greater 
than left.  Range of motion was "pretty good", and straight 
leg raising was negative to 75 degrees bilaterally.  There 
was hamstring tightness.  The diagnostic assessments were 
mechanical low back pain, myofascial pain syndrome of the 
lumbar muscles, and rule out sacroiliac dysfunction.

In September 1997, the Board remanded the case to the RO to 
obtain current medical records and for VA examinations of the 
low back disability.

By a statement received in October 1998, the veteran stated 
that he had received mostly VA treatment for his lumbar 
strain, but that he had also seen a private physician, Dr. 
Kitsko, for this condition.  A September 1998 treatment note 
from Dr. Kitsko reflects treatment for complaints of lumbar 
muscle spasms.  A September 1998 X-ray study of the 
lumbosacral spine done at The Washington Hospital for Dr. 
Kitsko showed minimal degenerative bony spurring at L2-L3 
through L5-S1, and degenerative joint disease of the right 
sacroiliac joint.

In October 1998, the RO received partially duplicative VA 
medical records reflecting ongoing treatment for low back 
pain.  A December 1997 treatment note shows that the veteran 
reported a recent exacerbation of back pain which lasted for 
4 days.  He said he had been doing well since then with some 
chronic discomfort.  On examination, there was decreased 
lumbar range of motion, and myofascial tenderness across the 
paraspinal muscles.  The diagnostic impression was lumbar 
myofascial pain syndrome.  In June 1998, it was noted that 
the veteran had infrequent flare-ups.  The diagnostic 
impression was lumbar myofascial pain syndrome.

At a May 1999 VA orthopedic examination, the veteran 
complained of chronic low back pain with very occasional 
radiation into the right leg.  There were no specific 
activities which he could correlate with this pain radiation.  
The examiner noted that the veteran's back was very tan, and 
the veteran stated that he obtained the tan while mowing the 
grass.  The examiner noted that a review of the veteran's 
records showed that multiple workups were essentially 
unremarkable.  On examination, there was excellent 
flexibility of the spine, and with forward flexion the 
veteran could come within six inches of touching his toes.  
He could easily extend his back so that he was looking 
directly at the ceiling.  His right and left lateral bending 
were intact as well.  There was tenderness to palpation of 
the lower lumbar region in the midline, and of the right 
paraspinal area.  There was full muscle strength in the 
iliopsoas, quadriceps, hamstrings, tibialis anterior, and 
extensor hallucis longus muscle groups.  There were bilateral 
symmetrical quadriceps and Achilles jerk reflexes.  There was 
no clonus, and his Babinski was downgoing.  Sensation was 
intact to pinprick from L1 to S1.  An X-ray study of the 
lumbosacral spine was unremarkable.  The examiner indicated 
that the veteran might have chronic mechanical low back pain, 
but that the etiology of such pain was unclear, and might or 
might not be due to the in-service incident.  He opined that 
there was no other disability other than chronic low back 
pain, and said that the examination demonstrated no 
radicular-type symptoms or any other neurologic sequelae of 
the back pain.  He stated, "The extent of his disability is 
difficult to determine on one examination, but given his 
intact motor examination and excellent flexibility it would 
be hard to see how he could not at least perform some average 
employment in a civil occupation.  There was no significant 
atrophy or visible spasm of the lower back attributable to 
the low back condition, and there was no objective 
manifestation which would demonstrate disuse or functional 
impairment due to pain.  He added that straight leg raising 
was negative bilaterally.  He noted that the veteran's lawn-
mowing episode showed that he was able to perform vigorous 
physical activity.

At an August 2000 Travel Board hearing, the veteran and his 
spouse reiterated many of their assertions.  He said he had 
episodes of severe back pain resulting in falls approximately 
1 or 2 times per month.  He said he used a tractor to cut his 
grass.  He said he was currently not employed, and was a 
full-time student.  He stated that in the previous semester 
he missed 36 hours of classes due to his back disability.  
The veteran's spouse testified that his back disability 
prevented him from performing some chores and from being 
intimate with her.  She said the veteran's disability had 
worsened in the past 3 years.  The veteran testified that he 
was taking several medications for his back disability.

In November 2000, the Board remanded the case to the RO to 
obtain VA and private medical records.

In December 2000, the RO obtained VA medical records dated 
from January 2000 to September 2000.  Such records reflect 
treatment for back pain.  An August 2000 treatment note shows 
that the veteran reported that his back pain was doing fairly 
well presently with the current regimen.  It was noted that 
he was taking pain medication, including Tylenol 3, for his 
low back pain.  In an August 2000 treatment note, the 
examiner indicated that the veteran continued to have 
difficulty with a waxing and waning course of back pain.  He 
recommended that the veteran be seen by orthopedic surgeons 
and resume physical therapy.

By a letter to the veteran dated in December 2000, the RO 
asked him to submit release forms so that the RO could obtain 
private medical records.

In May 2001, the RO received private medical records from Dr. 
Mamros dated from 1998 to 2001.  Such records reflect 
treatment for a variety of conditions including chronic low 
back pain.

II.  Analysis

VCAA

In November 2000, while the veteran's case was pending on 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law, and a recently 
promulgated companion regulation, redefine the VA's 
obligation with respect to notice to a claimant and duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45630-45632 (2001) (codified at 38 C.F.R. § 3.159).
Regarding the duty to notify, both the RO and the Board have 
notified the veteran regarding the necessity for evidence 
that his service-connected disability is more disabling than 
currently evaluated.  With respect to the duty to assist, the 
file shows that the VA has made reasonable efforts to obtain 
relevant records, that the veteran has undergone several VA 
examinations, and that there is no indication from the 
veteran that there is additional outstanding evidence which 
would be relevant to his claim.  After reviewing the claims 
file, the Board concludes that the VA has complied with the 
notice and duty to assist provisions contained in the new law 
and regulations.  Id.

Pertinent Criteria

The veteran contends that his service-connected lumbar strain 
is more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).

The RO has assigned a 20 percent rating for service-connected 
lumbar strain, under Diagnostic Code (DC) 5295.  Under DC 
5295, a 20 percent rating is assigned for lumbosacral strain 
with muscle spasm on extreme forward bending, or unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2001).

Under DC 5292, moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5292 (2001).  A 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  Id.

Reasons for Decision

While the veteran's entire medical history must be borne in 
mind in rating a service connected disability (See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991)), the present level of 
disability is of primary concern in a claim for an increased 
rating.  In this regard, the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The medical evidence shows that the overriding complaint 
referable to the service- connected lumbar strain is pain, 
for which the veteran has been treated on an ongoing basis in 
a variety of ways (i.e., TENS unit, medication, physical 
therapy, and biofeedback).  The veteran has repeatedly stated 
that he has attacks, or flare-ups in which he has severe back 
pain radiating down his right leg, which becomes paralyzed, 
causing him to fall.  In March 1994, a VA doctor opined that 
such reported symptoms made no sense at all.  At a January 
1994 VA neurological examination, there was slight limitation 
of motion of the lumbar spine, with pain on motion, no 
evidence of muscle spasm, and slight tenderness to percussion 
of the spinous process of the lumbar spine and the 
paravertebral muscles.  Straight leg raising was limited to 
20 degrees on the right and 45 degrees on the left.  At an 
October 1995 VA orthopedic examination, there was moderate 
limitation of motion with discomfort.  There was tenderness 
to percussion of the spinous processes of the lumbar spine 
and there was muscle spasm along the paravertebral muscles.  
Straight leg raising was limited to about 30 degrees on the 
right and about 45 degrees on the left.  

A February 1997 VA outpatient treatment record reveals that 
the veteran reported that his muscle spasms had decreased in 
intensity and frequency, and said his present pain level was 
1.5 to 2 out of 10.  He reported intermittent, rare episodes 
of sharp pain.  On examination, there was tenderness of the 
paraspinal muscles in the lower lumbar area, and some 
sacroiliac joint tenderness, right greater than left.  Range 
of motion was "pretty good", and straight leg raising was 
negative to 75 degrees bilaterally.  At a May 1999 VA 
orthopedic examination, the examiner described excellent 
flexibility of the spine:  with forward flexion the veteran 
could come within six inches of touching his toes, and he 
could easily extend his back so that he was looking directly 
at the ceiling.  His right and left lateral bending were 
intact as well.  An X-ray study of the lumbosacral spine was 
unremarkable, and straight leg raising was negative 
bilaterally.  (Note:  While a prior x-ray done at The 
Washington Hospital showed evidence showed minimal 
degenerative spurring at L2-L3 through L5-S1 and degenerative 
joint disease of the right sacroiliac joint, this was not 
confirmed on a subsequent x-ray by the VA which showed normal 
findings.  Likewise, x-rays prior to the one done at the 
Washington Hospital were all normal.)  The examiner noted 
that there was no significant atrophy or visible spasm of the 
lower back attributable to the low back condition, and there 
was no objective manifestation which would demonstrate disuse 
or functional impairment due to pain.

A review of the entire record does not show that the 
veteran's lumbosacral strain is more than moderate in degree.  
Severe lumbosacral strain is not shown, with listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in a standing position, osteoarthritic 
changes, or narrowing or irregularity of joint space.  Thus 
the requirements for a 40 percent rating under Code 5295 are 
not met.

As noted, the veteran's lumbosacral strain includes 
limitation of motion of the spine.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating, and 
severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Code 5292.  The medical 
evidence shows that the veteran's lumbar spine is limited in 
motion to some degree due to pain.  As noted above, 
limitation of motion was slight on examination in January 
1994, moderate on examination in October 1995 and at most 
slight on examination in May 1999.  Overall, these findings 
do not show severe limitation of motion of the lumbar spine 
for an increased rating under Code 5292.  Additionally, even 
when the effects of pain on use and during flare-ups is 
considered, there is no objective evidence of more than 
moderate limitation of motion, and thus a higher rating under 
Code 5292 is not warranted.  38 C.F.R. § 4.40, 4.45 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the veteran has essentially contended that he has 
symptoms of sciatic neuropathy due to his service-connected 
lumbar strain, the Board notes that the medical evidence, 
including clinical examinations, electromyography, computed 
tomography, and magnetic resonance imaging studies, does not 
demonstrate that the veteran has any neuropathy due to his 
service-connected lumbar strain.  Moreover, the veteran is 
not service-connected for an intervertebral disc syndrome.  
Thus, consideration of the veteran's service-connected 
disability under Code 5293 is not warranted.

In sum, there is no basis for an increased rating for the 
veteran's service-connected lumbosacral strain under any code 
of the VA's Schedule for Rating Disabilities.  As the 
preponderance of the evidence is against the claim for an 
increase in the 20 percent rating for lumbar strain, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for lumbar strain is denied.


REMAND

At his June 1997 Travel Board hearing, the veteran asserted 
that an extraschedular rating was in order for his service-
connected lumbar strain, as it interfered with his 
employment.  In exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

In this case, the RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (The Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (BVA may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
include it with the claims folder.

2.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).

3.  The veteran should be requested to 
furnish a work history since 1992, to 
include the names and addresses of all 
employers, hours worked, salary earned, 
and time lost from work due exclusively 
to the service connected back disability.  
Evidence from employers showing that his 
back disability has caused marked 
interference with employment (including 
lost time from work) would be helpful.

4.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected lumbar 
strain pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

5.  If the claim is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


